Order, Supreme Court, New York County, entered December 16, 1980, reversed, on the law and the facts, and in the exercise of discretion, and plaintiff-respondent’s motion for a preliminary injunction denied, without costs. Though common courtesy might have dictated some special form of notice to a lessee of New York City property that its leasehold was one of 51 such property interests about to be auctioned off, there is no statutory dictate requiring the same. The mail being what it is, it is understandable that the postcard notice of the auction never reached petitioner, and its principal officer learned of impending doom too late for all practical purposes to submit a timely bid. None of plaintiff’s actually existing rights were interfered with by the city’s action: tenant claims, at most, that the existing lease will expire by its terms in a few short months and, should the city earlier exercise its clear option, it may cancel the lease on notice of 30 days. In addition, any successful bidder for the franchise now held by plaintiff would take subject to such rights as are now — dubiously — enjoyed by plaintiff. Thus, there is no evident clear showing by plaintiff of a right to the relief *793sought, and the grant of preliminary injunction of completion of the auction was improvident. Concur — Murphy, P.J., Sandler, Sullivan, Markewich and Fein, JJ.